  8:21-cr-00030-RFR-MDN Doc # 35 Filed: 08/13/21 Page 1 of 2 - Page ID # 163


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:21CR30

           v.
                                                                     ORDER
SERGIO JIMENEZ,

                      Defendant.


       This matter is before the Court on defendant Sergio Jimenez’s (“Jimenez”) Motion
to Suppress (Filing No. 17) all physical evidence and statements obtained in his case.
Jimenez contends the evidence was obtained in violation of his Fourth and Fifth
Amendments rights under the United States Constitution and is tainted “fruit of the
poisonous tree” under Wong Sun v. United States, 371 U.S. 471, 488 (1963). See Utah v.
Strieff, 579 U.S. ___, ___, 136 S. Ct. 2056, 2061 (2016) (“[T]he exclusionary rule
encompasses both the ‘primary evidence obtained as a direct result of an illegal search or
seizure’ and . . . ‘evidence later discovered and found to be derivative of an illegality,’ the
so-called ‘fruit of the poisonous tree.’” (quoting Segura v. United States, 468 U.S. 796, 804
(1984))). The government maintains (Filing No. 22) the pertinent evidence was lawfully
obtained.

       The Court referred the matter to the magistrate judge 1 under 28 U.S.C.
§ 636(b)(1)(B). After an evidentiary hearing on May 13, 2021, the magistrate judge issued
a Findings and Recommendation (Filing No. 31), recommending that the motion be
denied. 2 Jimenez timely objected (Filing No. 32), arguing the magistrate judge erred in
finding that (1) a law enforcement officer “did not conduct a warrantless search of


       The Honorable Michael D. Nelson, United States Magistrate Judge for the District
       1
of Nebraska.
       At the hearing, the government agreed it would not attempt to introduce any
       2
statements Jimenez made after being handcuffed but before being advised of his rights
under Miranda v. Arizona, 384 U.S. 436, 471 (1966). The magistrate judge found that
concession mooted the issue. Jimenez does not challenge that finding.
  8:21-cr-00030-RFR-MDN Doc # 35 Filed: 08/13/21 Page 2 of 2 - Page ID # 164




[Jimenez’s] duffel bag,” (2) “law enforcement officers could do a protective frisk of
[Jimenez] based on reasonable suspicion,” and (3) Jimenez’s “Fourth Amendment Rights
were not violated and that any statements should have been suppressed as the fruit of the
poisonous tree.”

       Section 636(b)(1) requires the Court to “make a de novo review of . . . specified
proposed findings or recommendations to which objection is made.” Accord Fed. R. Crim.
P. 59(b)(3). Upon review, the Court can “accept, reject, or modify, in whole or in part, the
findings or recommendations,” receive additional evidence, or “recommit the matter to the
magistrate judge with instructions.” 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3).

       Having carefully conducted the requisite de novo review, the Court finds Jimenez’s
objections should be overruled and his motion to suppress should be denied. Although
Jimenez raises some difficult questions as to the constitutionality of his third encounter
with law enforcement officers as it progressed on September 24, 2020, the Court ultimately
agrees with the magistrate judge that the officers did not violate Jimenez’s Fourth
Amendment rights against unreasonable searches and seizures.

       Based on the foregoing,

       IT IS ORDERED:
       1.     Defendant Sergio Jimenez’s objections (Filing No. 32) are overruled.
       2.     The Findings and Recommendation (Filing No. 31) are accepted.
       3.     Jimenez’s Motion to Suppress (Filing No. 17) is denied.

       Dated this 13th day of August 2021.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 Chief United States District Judge

                                             2
